Civil action to recover penalty for usury.
The defendant being a foreign corporation, service of summons was sought to be obtained through the Secretary of State as provided by C. S., 1137.
The defendant entered a special appearance and moved to dismiss the action for want of proper service.
Upon evidence sufficient to support the findings, the court found "that the defendant owned property and was doing business at, before and since the starting of this suit and the service of said process, in the State of North Carolina," and upon such findings overruled the motion to dismiss. Defendant appeals, assigning errors.
Affirmed on authority of Lunceford v. Association, 190 N.C. 314,129 S.E. 805, R. R. v. Cobb, 190 N.C. 375, 129 S.E. 828. See note, Yale Law Journal (April, 1927), page 882.
Affirmed. *Page 791